Citation Nr: 1538143	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-00 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over this claim is currently with the RO in Atlanta, Georgia.  

In the March 2006 rating decision, the RO granted an increased rating of 30 percent for bilateral pes planus, effective March 29, 2005.  The Veteran appealed this decision to the Board, and in February 2012, the Board remanded the matter for additional development, including a VA examination to assist in determining the nature and severity of the service-connected bilateral pes planus disorder.  The requested VA examination was provided in March 2012.

In October 2014, the Board denied an increased rating in excess of 30 percent for bilateral pes planus.  The Veteran filed an appeal of the Board's October 2014 decision with the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a Joint Motion for Remand (JMR), vacating the Board's October 2014 decision on the issue of an increased rating for bilateral pes planus, and remanding the matter for readjudication.  The JMR addressed how the Board (1) relied on an inadequate VA examination and medical opinion and (2) failed to correctly consider and apply Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in its discussion of whether an extra-schedular rating is warranted.

In this context, the Board notes that the three issues remanded by the Board in October 2014 are not currently before the Board.  The RO has not yet had the opportunity to deliver a supplemental statement of the case on the issues of an increased rating for migraine headaches and entitlement to nonservice-connected pension, as instructed in the October 2014 Board Remand.  The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been withdrawn by the Veteran.  See November 2014 VA Form 27-0820.  As such, these issues are not in appellate status.

During the course of this appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  In an August 2011 written statement, however, the Veteran expressly indicated that he no longer wanted to appear for a Travel Board hearing.  Accordingly, the Board considers the Veteran's hearing request to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A Board remand confers upon an appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA examined the bilateral pes planus disability in March 2012.  The March 2012 VA examiner diagnosed a mild pes planus deformity (the service-connected pes planus disability) and moderately severe plantar fasciitis in both feet.  As the plantar fasciitis represented a new disability, the VA examiner provided a medical opinion on the etiology of the bilateral plantar fasciitis.  Specifically, the VA examiner opined that the bilateral plantar fasciitis was secondary to a nonservice-connected equinus condition (decreased dorsiflexion of the ankle joints).

While the March 2012 clearly explained the origin of the bilateral plantar fasciitis, the VA examiner did not provide an opinion as to whether the bilateral plantar fasciitis is aggravated by the service-connected bilateral pes planus.  If the evidence demonstrates that the bilateral plantar fasciitis is permanently worsened beyond natural progression (aggravated) by the service-connected bilateral pes planus, the Veteran may be entitled to separate, compensable disability rating for bilateral plantar fasciitis.  

Given the possibility of a separate disability rating for bilateral plantar fasciitis, the issue of an increased rating for bilateral pes planus, which is rated based on similar and perhaps overlapping symptoms, must be remanded to provide the Veteran with an adequate VA medical opinion as to whether the bilateral plantar fasciitis was aggravated by the service-connected bilateral pes planus.  In the absence of a medical opinion addressing this question, the March 2012 VA medical opinion is inadequate for rating purposes.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who provided the March 2012 VA medical examination and opinion, or if that examiner is unavailable, to another suitably qualified medical professional.  If the examiner determines that the Board's question cannot be answered without an additional examination, one should be scheduled.  

The examiner should answer the following question, providing a complete rationale for the opinion expressed:

Is it at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed bilateral plantar fasciitis was aggravated (meaning that it was permanently worsened in severity beyond its normal course) by the service-connected bilateral pes planus?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. A rationale should be given for all opinions and conclusions rendered.

If the examiner concludes that the Veteran's bilateral plantar fasciitis was aggravated by the service-connected bilateral pes planus, the examiner should explain the degree of aggravation and cite to any evidence showing a worsening/increase in severity of the bilateral plantar fasciitis disorder.

2.  When the development above has been completed, the issue of an increased rating in excess of 30 percent for bilateral pes planus should be readjudicated.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  






(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




